 In theMatter ofAMERICANGRANITE QUARRIES,INC.andUNITED STONB,AND ALLIED PRODUCTS WORKERS OF AMERICA, LOCAL No. 29Case No. R-.4979.Decided March 20, 1943Jurisdiction:granite quarrying industry.Investigation and Certification of Representatives:existence of question: com-pany claimed that it was justified in refusing to accord the union recognitionbecause the union under its former name had, four years ago, lost an electionconducted by the Board;election necessary.Unit Appropriate for Collective Bargaining:all production and maintenance em-ployees specifically classified;stipulation as to.Mr. Rayronde Stapleton,of Elberton, Ga., for the Company.Mr. J. B. Foreman,of Elberton, Ga., for the Union.Mr. Robert Silagi,ofcounsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Stone and Allied ProductsWorkers of America, Local No. 29, herein called the Union, allegingthat a question affecting commerce had arisen concerning the represen-tation of employees of American Granite Quarries, Inc.,' Elberton,-Georgia, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeRalph L. Wiggins, Trial Examiner. Said hearing was held at Elber-ton, Georgia, on March 9, 1943.The'Company and the Union ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAmerican Granite Quarries, Inc., is a Georgia corporation with its,principal office and place of business in Elberton, Georgia. It is'The petition and otherformal papers arehereby amended to show thecorrect name of,the Union and the Company.48 N. L R. B., No. 45.342 AMERICAN GRANITE QUARRIES;INC.,:343engaged in the quarrying, sale, and distribution of granite.During1942, the Company purchased approximately $15,000 worth of. rawmaterials, consisting mainly of shot, steel, oil, powder, and dynamite;95 percent of which was shipped to it from points outside the State of,Georgia.During that same period of time, the Company sold finishedproducts, valued at about $80,000, 95 percent of which was shipped topoints outside the State of Georgia.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDI'United Stone and Allied Products Workers of America, LocalNo. 29,,affiliated with the Congress of Industrial Organizations, is alabor organization admitting to membership employees of the Com-pany.'III.THE QUESTIONCONCERNINGREPRESENTATIONOn 'February 17, 1943, the Union informed the Company that itrepresented a majority of its employees and requested recognition astheir collective bargaining representative.The following day theCompany replied that it did not feel justified in granting recognitionsince the Union, under its former name of Quarry Workers Interna-tional Association of America, had lost an election conducted by theBoard in 1938.2Therefore, the Company refuses to grant exclusivebargaining rights until the Union is certified by the Board. 'A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found ap-propriate.'We find that ,,t question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties stipulated, and we find, that all productionand main-tenance employees of the Company, classified as quarrymen, plugdrillers, derrickmen, blacksmith helpers, channel-bar runners or oper-2SeeMatter of Piedmont Granite Quarries,Inc.andQuarryWorkers InternationalUnion of North Anier2ca, Local No. 266, et al.,8 N. L. R.B. 1202; 9 N. L.R. B. 90 and 91 ;and 11 N L R. A 897.8The Field Examiner reported that the Union submitted 30 membership cards, all ofwhich bore apparently genuine original signatures;that the names of 25 persons whose'names appeared on the cards were listed on the Company's pay roll of February 19, 1943,which contained45- persons in' the appropriate unit;and that the cards were dated asfollows : 11 in January 1943, 10 in February 1943; and 4 undated. 344DECISIONS 'OF NATIONAL LABOR REZ.ATION§ BOARDatdrs, jack hammer-drill runners or operators, blasters, 'gang-sawhelpers, pneumatic-drill operators, head ledgemen, water boys, coin-mon laborers, and blacksmiths, excluding supervisory and'clerical em-ployees, watchmen.and chief sawyers, constitute,a unit appropriate forthe purposes of collective bargaining within- the meaning of Section 9(b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen-be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction' of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by.Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations 'Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with American GraniteQuarries, Inc., Elberton, Georgia, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this-Direction, under the direction and supervision ofthe Regional Director for the Tenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were em-ployed'during the pay-roll period immediately preceding. the date ofthis direction, including,employees who did not work during said pay-roll period because they were ill or on vacation or temporarily 'laidoff, and including employees in the armed forces of the United Stateswho present themselves-in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by United Stone andAllied' Products Workers of America, Local No. 29, for the purposesof collective bargaining.MR. JOHN M. HOUSTON took no part in the* consideration of theabove Decision and Direction of Election.